Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
2.	Claims 1 and 3 are the claims.
3.	Claims 5, 10 and 19 are canceled and Claim 1 is amended in the Response of 4/28/2021.
4.	Claims 1 and 3 are all the claims under examination.
5.	This Office Action contains new grounds for rejection. 

Information Disclosure Statement
6.	The IDS’ of 4/28/2021 and 4/28/2021 have been considered and entered. The initialed and dated 1449 forms are attached.

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
7.	The rejection of Claims 1, 3, 
	a) Applicants allege the rejection is overcome in amending claim 1 to recite the first and second binding domains comprise an antibody light chain variable region (VL) and an antibody heavy chain variable region (VH), where the bispecific antibody comprises a Fc region having decreased Fcy receptor- binding activity. The anticancer agent is an antimetabolite, a platinum compound, or an immune checkpoint inhibitor, and the cancer is non-small-cell lung cancer, or colorectal cancer.
	Response to Arguments
	The data in Reference Example 5 reveal the opposite and teach away from the universality of the CTLA4/CD3 BiTE construct, where two different constructs are compared 10 days after colorectal cell transplantation in mice. When hUH02hULO1-mFa55 was administered at a dose of 200 pg/mouse and hUH02ULO1/2C11-F760 was administered at a dose of 100 pg/mouse, intratumorally (i.t.) (n = 2 for each group), the in vivo. 
	The data in Reference Example 7 show results for the MDX10/TR01H113 bispecific clone on decreased Treg, in vitro, but show NO experiments were done, in vivo. There is only speculation that the in vitro data and the in vivo data from mouse experiment for hUH02ULO1/2C11-F760, would translate in a corresponding manner, in vivo, based on the statement on p. 119 of the specification: 
“According to these examinations, TRAB (a bispecific antibody against CTLA4Attorney Docket No. 6663.0070 119and CD3) which showed stronger antitumor effects with regard to cytotoxic activity against regulatory T cells expressing CTLA4 in vivo in mice, also showed strong cytotoxic activity against regulatory T cells in vitro in humans; therefore, TRAB is expected to demonstrate strong antitumor effects towards cancer patients.”
	Example 2 (1), (2), (3), (4) and (5) reveal the combination of reagents used for the testing of only the anti-mouse CTLA4/anti-mouse CD3 bispecific monoclonal antibody (mCTLA4//mCD3). In this part of the disclosure, there is NO further mention of hUH02ULO1/2C11-F760 or MDX10/TR01H113 being tested in the combination for in vivo cancer treatment.
	The data in Example 3 are shown for the combined use test, where the 
anti-mouse CTLA4/anti-mouse CD3 bispecific monoclonal antibody (mCTLA4//mCD3) test combination shown in tables 8-12 are administered, in vivo, with test results shown in Figures 19-23.
	Accordingly, the only antibody tested in a combined use assay where the bispecific antibody construct is shown, the anticancer agent is shown and the effective dose for the bispecific/anticancer agents are shown is in Example 2-3 of the specification. Applicants have not shown an in vivo effectiveness for cancer treatment using any other antibody but for the “mCTLA4/mCD3” antibody of the invention. By Applicants own admission on the record, not all anti-CTLA4/anti-CD3 bispecific combinations are effective at crosslinking regulatory T cells (expressing CTLA4 and CD3) and effector T cells (expressing CD3), in vivo (see Reference Example 5) to the extent they would impart a cancer therapeutic endpoint as a readout.
Ishiguro et al. (Sci. Transl. Med. 9, eaal4291 (2017) 4 October 2017; PTO 892) teach the success of TRAB in solid tumors has been hampered by the lack of a target
molecule with sufficient tumor selectivity to avoid “on-target off-tumor” toxicity. Thus, there being a reasonable degree of unpredictability for the bispecific constructs in general, Applicants have not shown they are in possession of the generic CTLA4 x CD3 bispecific antibodies for treating any cancer, in vivo, at the time of filing when their own data do not support the case in chief.
A generic limitation that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus here as in the instant case for the “a first binding domain that binds to CTLA4” and “a second binding domain that binds to CD3” as instantly claimed in the method invention. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). 
The CAFC has spoken more recently to the need to identify both the antigen and the antibody to which it binds under the decision of Amgen v. Sanofi and Regereron. From the recent decision by the CAFC denying Amgen’s request to a rehearing, the Court conducted a review of antibody written description, with a leaning towards requiring antibody structure in claims (see Amgen vs Sanofi and Regeneron Case: 17-1480 Document: 176 Filed: 02/06/2018). In going beyond Lederman’s new human CD40R from the holding of Noelle v. Lederman, the Court has placed as much emphasis on antibody correlation of structure/function as for any antigen, new or otherwise.
p-7 “Section 112 requires a “written description of the invention,” 35 U.S.C. §112(a) (emphasis added), but the instruction envisions a patent based on a description of something that is not the invention—an antigen, rather than the antibody that is the subject of the claims. It would be like awarding a patent to an arrow—or worse yet, all arrows—based on a description of a target.”
“It is undisputed science that the chemical structure of, or binding site on, an antigen does not teach the structure of an antibody.” 
p. 9-10 “Like all patentees, Amgen can try to show on remand that its genus claims satisfy the written description requirement because they disclose either a “representative number of species falling within the scope of the genus” or “structural features common to the members of the genus.” Ariad, 598 F.3d at 1350.”

Examiner’s Comments: Applicants have not responded to this aspect of the rejection, hence the response is incomplete. 
“At least for the in vivo data shown in Figures 19-23, the effect of combining the following reagents for cancer treatment was “increased” or additive compared to separate reagents alone:

    PNG
    media_image1.png
    33
    621
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    207
    570
    media_image2.png
    Greyscale

Accordingly, the effective amount is not only predicated on the reagent used but the combination dosage amount for the reagents used. (See In Alza Corp. v. Andrx Pharmaceuticals LLC, where the court held that claims construed to cover both osmotic and non-osmotic dosages were invalid for lack of enablement.[25] In this case, the court found that "the quantity of experimentation, lack of guidance in the specification, absence of working embodiments, and breadth of the claims demonstrates that. ... [the] patent specification fails to enable a person of ordinary skill to make and use nonosmotic oral dosage.)”
	The rejection is maintained.	


Scope of Enablement
8.	The rejection of Claims 1, 3, 
The specification does not provide sufficient enablement for just any tumor growth suppressing effects for the instant claimed combination of reagents recited under the genus of anticancer agent and the genus of anti-CTLA4/anti-CD3 bispecific antibodies in order to treat any cancer, in vivo. 
	a) Applicants allege the instant claims are adequately enabled because a skilled artisan would have been able to practice the instantly claimed method without undue experimentation. The specification provides a working example of the instantly claimed method, wherein the efficacy of a CTLAxCD3 bispecific antibody in combination with an antimetabolite, platinum compound, or immune checkpoint inhibitor is demonstrated in a colorectal or lung tumor-cell engrafted mouse model. Specification, pages 135-137 and Figures 19-21.
	Response to Arguments
The only antibody tested in a combined use assay where the bispecific antibody construct is shown, the anticancer agent is shown and the effective dose for the bispecific/anticancer agents are shown is in Example 2-3 of the specification and Figures 19-21. Applicants have not shown an in vivo effectiveness for cancer treatment using any other antibody but for the “mCTLA4/mCD3” antibody of the invention. By Applicants own admission on the record, not all anti-CTLA4/anti-CD3 bispecific combinations are effective at crosslinking regulatory T cells (expressing CTLA4 and CD3) and effector T cells (expressing CD3), in vivo (see Reference Example 5) to the extent they would impart a cancer therapeutic endpoint as a readout. In each of Figures 19-21, the combination test with the respective anticancer agent becomes apparent for its additive effect compared to the only CTLA4 x CD3 bispecific antibody tested, mCTLA4/mCD3. The specification teaches and supports “the combined administration of the T cell-redirecting antigen-binding molecule and the anticancer agent can be determined as being highly effective for or having synergistic effects or additive effects on damaging cancer cells or cancer cell-comprising tumor tissues or suppressing proliferation of cancer cells or cancer cell-comprising tumor tissues.”
The rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	The rejection of Claims 1, 3, 
	Applicants allege Igawa does not teach or suggest the use of a CTLAxCD3 bispecific antibody in combination with an antimetabolite, platinum compound, or immune checkpoint inhibitor in the treatment of non-small-cell lung cancer or colorectal cancer.
Response to Arguments
	Igawa teaches [0310] “Those skilled in the art will naturally understand that optional combinations of one or more of the embodiments described herein are included in the present invention, as long as they are not technically inconsistent based on common technical knowledge of those skilled in the art.” 
Igawa teaches targeting other check point inhibitors than CTLA4 without limitation as to PD-1, TIM-3, LAG3, PD-L1…

    PNG
    media_image3.png
    850
    1263
    media_image3.png
    Greyscale

Igawa teaches colorectal and non-small cell lung cancer in the method of treatment:

    PNG
    media_image4.png
    211
    1195
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    84
    1246
    media_image5.png
    Greyscale

The Igawa reference is enabled based on its shared disclosure with the instant specification and which as evidenced by the instant specification would be enabling for the reference.
	The rejection is maintained.
10.	The rejection of Claims 1, 3, 
	Applicants allege Jishage does not qualify as prior art under 35 U.S.C. § 102(a) because the publication date of Jishage, i.e. July 12, 2018 is after the effective filing date of the subject application. Jishage does not qualify as prior art under 35 U.S.C. § 102(b) because the subject application and Jishage were, not later than the effective filing date of the subject application, commonly owned by or subject to an obligation to Chugai Seiyaku Kabushiki Kaisha, the Applicant.
	Response to Arguments
	Both Jishage and Igawa have effective filing dates prior to the priority date for the instant application. Applicants have not provided a copy of a certified translation of the foreign priority document Japan 2015-225236 (filed 11/18/2015) should they wish to maintain their challenge on the grounds of the art references being ineffective under 102(b).
	The rejection is maintained.

New Grounds for Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 15, 17, 22 of copending Application No. 15/776,541 (reference application US20190077872). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference “541 claims an implied method of treating a cancer using a CTLA4 x CD3 bispecific antibody and further having an Fc region with decreased FcR gamma binding which reads on elements (1) and (2) of the instant method claims. Where the reference claims a cancer-specific antigen or fragment inclusive in the immunogenic composition in the method, an immune checkpoint inhibitor of the instant claims that is also on a cancer cell albeit at low levels is known in the art to be one of for example, LAG3. See Human Protein Atlas for “LAG3”.

    PNG
    media_image6.png
    709
    1136
    media_image6.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
12.	No claims are allowed.
13.	But for the question of enablement for the method of treatment, the following reference is material to the instant claimed method: US 20170015758.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643